Citation Nr: 0025897	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for loss of smell.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.

This appeal arose from an August 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the claimed 
benefits.  This decision was confirmed and continued by a 
rating action issued in December 1994.  This case was 
remanded so that a videoconference hearing with a Board of 
Veterans' Appeals (Board) member could be scheduled.  The 
veteran failed to appear for this hearing in January 1998.  
In July 1998, the Board remanded the two issues noted above 
for further evidentiary development.  The veteran and his 
representative were informed through a May 2000 supplemental 
statement of the case of the continued denial of his claims.

The issue of entitlement to service connection for headaches 
will be subject to the attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from loss of smell which can be related to his 
period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for entitlement to service connection for loss of 
smell.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
loss of smell, which he indicated had its onset during active 
duty.  Therefore, he believes that service connection is 
justified.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Initially, the Board must determine whether the 
veteran has submitted a well grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury inservice, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App, 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

A review of the veteran's service medical records contains no 
references to a loss of smell.  A VA examination conducted in 
September 1995 noted anosmia by history and recommended a 
neurological evaluation.  In September 1998, he was afforded 
a VA neurological evaluation.  He claimed that he was unable 
to smell anything.  A brain MRI found no intracranial 
abnormalities.  The examiner noted there were no references 
to this condition in the service medical records, as well as 
no cause in these records for this condition.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence that the veteran has 
been diagnosed with loss of smell (it was noted only by 
history on the VA examination conducted in September 1995 and 
was not diagnosed by the September 1998 VA examination) or 
that, if present, it began in service.  There is no evidence 
that any condition manifested by loss of smell had its 
origins in service.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for loss of smell is denied.



REMAND

The veteran has also requested that service connection be 
granted for headaches.  In July 1998, this issue was remanded 
to the RO so that a VA examination could be scheduled.  This 
examination was to include an opinion as to the etiological 
relationship between any currently diagnosed headaches and 
any complaints in service.  A review of the examination 
performed in September 1998 does not contain such an opinion.

According to Stegall v. West, 11 Vet. App. 268 (1998), when a 
case is remanded by either the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court") or by the Board, a veteran has, as a matter of law, 
the right to compliance with that remand.  Since the Board 
must ensure that the instructions of a remand are complied 
with, failure to do so would constitute error on the part of 
the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should forward this case to 
the examiner who conducted the September 
1998 VA examination and request that an 
opinion be provided as to whether any 
diagnosed headaches are etiologically 
related to any complaints made in 
service.  If the examiner is no longer 
available, the RO should undertake the 
development deemed necessary, to include 
the scheduling of another VA examination, 
to obtain the requested opinion. 

A complete rationale for the opinion 
expressed must be provided.  If another 
VA examination is found to be necessary, 
all indicated special studies needed 
should be accomplished and the claims 
folder must be made available for the 
examiner to review in conjunction with 
the remand.  The examiner is asked to 
indicate in the examination report that 
the claims file has been reviewed.

2.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for headaches.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and the opportunity to respond, and 
the case should be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


